Opinion by
Cline, J.
The record showed that the merchandise consisted of 14 drums containing boiler compound; that tags bearing the word “Norway” were attached by wire to the caps of the drum; and that the importer was required to stencil the words “Product of Norway” on the drums before they were released. The plaintiff cited Abstract 42581 and Greene v. United States (4 Cust. Ct. 97, C. D. 296), in which cases the marking was placed on paper tags and attached in such manner that it would not be removed when the containers were opened. .'The court stated that the cap of a drum is a part of the drum and quite different from a string closing the mouth of a bag, that it would not be removed from a drum containing liquid, and, even if it were removed to examine the liquid it would necessarily be replaced on the drum to protect the contents; and that such merchandise as that involved herein usually goes to the consumer in the original drum as imported. On the record it was held that the merchandise was legally marked. United States v. Monteverde & Parodi (26 C. C. P. A. 112, C. A. D. 21 distinguished.